Citation Nr: 0320589	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-00 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate adenocarcinoma.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran retired in July 1973 after more than 20 years of 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which reduced the 
100 percent schedular rating for the veteran's service-
connected residuals of prostate adenocarcinoma to 60 percent, 
effective from April 1, 2001.

The veteran filed his claim in September 1996 and the RO 
granted service connection for adenocarcinoma of the prostate 
effective November 7, 1996.  Pursuant to Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. 
Cal. 1999) ("Nehmer II"), the appropriate effective date for 
grants of entitlement to service connection for prostate 
cancer due to Agent Orange exposure should coincide with the 
date of claim or the date that disability occurred, whichever 
is later despite the fact that the regulations providing for 
service-connection on a presumptive basis did not become 
effective until November 7, 1996.  Pursuant to this court 
case, the RO should consider whether the effective date for 
service connection in this case should be adjusted from 
November 7, 1996, to the date of claim.

Additionally, VA examination in April 2002 revealed that the 
veteran is totally impotent.  The veteran's entitlement to 
special monthly compensation for loss of use of a creative 
organ based on impotence does not appear to have been 
considered by the RO.  This matter is also referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  The veteran underwent a transurethral resection in 1992, 
and again in 1996 at which time prostate adenocarcinoma was 
diagnosed.

2.  The veteran has cancer established by biopsy which has 
been under observation since it was initially diagnosed.


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
residuals of prostate adenocarcinoma from 100 percent to 60 
percent was improper, and restoration to a rating of 100 
percent is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 
3.159, 3.321(b)(1), 3.344(c), 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).  In view of the 
allowance of the veteran's appeal, further consideration of 
the VCAA is not warranted.


Criteria.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2002).

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.


Background.  In September 1992 the veteran underwent a 
transurethral resection.  At that time the prostate was found 
to be benign.

In September 1996 the veteran underwent a second 
transurethral resection.  At that time several tiny foci of 
adenocarcinoma, Gleason grade 1-2 were found in a background 
of benign adenomyomatous hyperplasia, with chronic 
prostatitis.  

In September 1996 the veteran filed a claim for several 
conditions secondary to exposure to Agent Orange, including 
adenocarcinoma of the prostate.

By rating action in December 1996 service connection was 
granted for adenocarcinoma, Gleason 1-2 of prostate, SP 
transurethral resection and a 100 percent evaluation was 
assigned effective November 7, 1996.  In making that 
determination the RO noted that the veteran's adenocarcinoma 
of the prostate was granted on the basis of presumption of 
exposure to herbicides in Vietnam.  

In a VA examination in July 1997, the examiner noted that the 
VAMC was still awaiting the pathology report for review prior 
to determining the type of treatment to pursue.  Since his 
procedure, he was suffering from urinary incontinence and was 
using an external condom catheter. 

The examiner noted a normal penis with condom catheter, 
normal scrotum, testes, and sphincter control.  An April 1997 
bone scan, revealed no evidence of metastasis.  The diagnoses 
were adenocarcinoma of the prostate, urinary incontinence, 
and no evidence of bone metastasis.

By rating action in August 1997 the 100 percent evaluation 
was continued.  In making that determination the RO noted 
that the pathology report needed to decide the type of 
treatment for the veteran's adenocarcinoma of the prostate 
was still pending.

In a June 2000 VA examination, the examiner noted the 
veteran's history of adenocarcinoma of the prostate.  A 
needle biopsy in 1996 had been positive for carcinoma of the 
prostate.  A PSA of 14.8 was noted in September 1997.  His 
last PSA in April 2000 was 4.25.  

The examiner noted that the veteran was suffering from 
urinary incontinence and was using an external condom 
catheter.  The examiner noted a normal penis with condom 
catheter, normal scrotum, testes, and sphincter control.  The 
prostate was small and soft.  The diagnoses were recurrent 
urinary tract infections, chronic prostatitis, and 
adenocarcinoma of the prostate at present under observation.  
No evidence of metastasis or active disease was noted.  The 
veteran was pending for another prostate biopsy.

In July 2000, the RO issued a proposed rating decision 
informing the veteran of the pending reduction from 100 
percent of his disability rating for residuals of prostate 
adenocarcinoma.  The proposal explained the material facts 
and reasons for the proposed reduction.  The RO noted no 
evidence of metastasis or active disease, and he was under 
observation for adenocarcinoma of the prostate, and was 
pending another prostate biopsy.  

In a September 2000 letter from Jose J. Castro, M.D, he notes 
that the veteran was diagnosed with prostate cancer in 
October 1996.  He had been followed up with regular PSA 
tests, and was considered stable at the present time.

In a January 2001 rating decision, the 100 percent schedular 
rating was reduced to 60 percent effective from April 1, 
2001.  

In April 2002, the veteran underwent a VA examination, and 
review of his medical records.  The examiner noted the 
history of adenocarcinoma of the prostate.  The veteran was 
totally incontinent and used a condom Foley catheter.   He 
was initially treated with Finasteride therapy and 
observation.  His current PSA was 5.94 and he was being 
followed with observation.  No radiotherapy or hormonal 
therapy was given.  He was totally impotent, but used no 
medications for his impotency or for his prostate cancer.  He 
had no infections, colic, stones nephritis, and has had no 
hospitalizations.  His daily activities were somewhat limited 
by his incontinence caused by his treatment for cancer.

The examiner noted the prostate was normal in size with no 
evidence of nodules or hard areas.  He had normal sensations, 
reflexes and pulses.  The laboratory workup revealed a 
Gleason 12, less than 5% of the prostate was involved in 
cancer.  His PSA was 5.70.  The rest of the workup was 
normal.  The diagnoses were adenocarcinoma of the prostate, 
Gleason 12 and total incontinence.


Analysis.  According to VBA Training Letter 00-02 (May 1, 
2000), the possible treatments for prostate cancer include 
radical prostatectomy, cryotherapy, external radiation 
therapy, brachytherapy, hormone therapy, chemotherapy, and 
watchful waiting.  The Board notes that the veteran did not 
undergo radical prostatectomy, radiation therapy, or hormone 
therapy.  He was treated with Finasteride and observation or 
watchful waiting.  Watchful waiting is described as following 
in VBA Training Letter 00-02:  

Watchful waiting (conservative or 
expectant management, observation, 
surveillance) is a type of treatment 
during which patients do not undergo any 
immediate specific therapy, but the 
patient is closely monitored.  The 
rationale is prostate cancers grow slowly 
and may not progress during the patient's 
lifetime, especially if there is a short 
life expectancy due to age or other 
illness. 

The Training Letter provides the following guidance for 
rating with "watchful waiting":  

If the veteran does have cancer 
established by biopsy, rate at 100%, 
despite the lack of treatment and 
possible lack of symptoms.

There is no indication that the veteran's prostate cancer was 
cured.  In July 1997 it was noted that the veteran's 
physicians were awaiting a pathology report to determine the 
type of treatment to pursue.  Adenocarcinoma of the prostate 
with no evidence of bone metastasis was diagnosed at that 
time.  In the June 2000 VA examination, the examiner noted a 
positive needle biopsy in 1996, and a September 1997 PSA of 
14.8.  In April 1999 his PSA had gone down to 4.25.  
Adenocarcinoma of the prostate was under observation with no 
evidence of bone metastasis or active disease was diagnosed.  
He was pending a prostate biopsy.

In an April 2002 VA examination, the examiner noted a current 
PSA of 5.94.  No hormonal therapy or radiotherapy was given 
and he was still being followed with observation.  A 
laboratory report noted a Gleason 12, less than 5% of the 
prostate was involved in cancer.  Adenocarcinoma of the 
prostate was diagnosed.

As noted in all three of the aforementioned VA compensation 
examinations, the veteran was still suffering from 
adenocarcinoma of the prostate.  This evidence is clearly not 
consistent with an actual change in the disability.  
Accordingly, the Board finds that entitlement to restoration 
of a 100 percent evaluation for service-connected 
adenocarcinoma of the prostate is warranted. 


ORDER

Entitlement to restoration of a 100 percent evaluation for 
prostate adenocarcinoma is granted.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


